NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                              Miscellaneous Docket No. 899

                           IN RE TELULAR CORPORATION,

                                                               Petitioner.

       On Writ of Mandamus from the United States District Court for the Eastern
           District of Texas in case no. 2:07-CV-282, Judge T. John Ward.

                       ON PETITION FOR WRIT OF MANDAMUS

Before MAYER, SCHALL, and MOORE, Circuit Judges.

MOORE, Circuit Judge.

                                        ORDER

       Telular Corporation petitions for a writ of mandamus to direct the United States

District Court for the Eastern District of Texas to vacate its September 10, 2008 order

denying Telular’s motion to transfer venue, and to direct the Texas district court to

transfer the case to the United States District Court for the Northern District of Illinois.

Tobi Gellman, trustee of the Mayer Michael Lebowitz Trust, opposes.

       Gellman, a resident of Dallas, Texas, filed this suit in the Eastern District of

Texas, alleging that Telular and several other named defendants * infringe a patent

relating to a system for transmitting alarm data through a cellular network. Telular,


       *
              Gellman’s complaint named ADT Security Services, Inc., a Delaware
corporation with its primary place of business in Boca Raton, Florida, Digital Security
Controls, Inc., a New York corporation with its primary place of business in Ontario,
Canada, Europlex Technologies (USA), Inc., a Georgia corporation with its primary
place of business in Atlanta, Georgia, Napco Security Systems, Inc., a Delaware
corporation with its primary place of business in Amityville, New York, and Telular. Two
other companies, Diebold, Inc. and Protection One, Inc., were originally named in the
complaint but were later dismissed.
which is incorporated in Delaware and operates principally out of its office in Chicago,

Illinois, asked the district court to transfer the case to the Northern District of Illinois

pursuant to 28 U.S.C. § 1404(a), which authorizes changes of venue “for the

convenience of parties and witnesses, in the interest of justice.” Telular argued that it

lacked any significant connection to the Eastern District of Texas and that the Northern

District of Illinois was far more convenient because a number of Telular’s witnesses

reside in Chicago and its Chicago offices house a significant amount of the evidence

relevant to the case. The district court denied the motion, finding that the Eastern

District of Texas was far more convenient for Gellman and that a number of Telular’s

own witnesses residing in Atlanta would be more inconvenienced by traveling to

Chicago to testify.

       Telular now petitions for a writ of mandamus asking this court to vacate the

district court’s denial order and direct the court to transfer the case to the Northern

District of Illinois.   The writ of mandamus is available in extraordinary situations to

correct a clear abuse of discretion or usurpation of judicial power. In re Calmar, Inc.,

854 F.2d 461, 464 (Fed. Cir. 1998). A party seeking a writ bears the burden of proving

that it has no other means of obtaining the relief desired, Mallard v. United States Dist.

Court for Southern Dist. of Iowa, 490 U.S. 296, 309 (1989), and that the right to

issuance of the writ is “clear and indisputable,” Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980). Because this petition does not involve substantive issues of patent

law, this court applies the laws of the regional circuit in which the district court sits, in

this case the Fifth Circuit. In re TS Tech USA Corp., 551 F.3d 1315, 1319 (Fed. Cir.




Misc. 899                                    2
2008) (citing Storage Tech. Corp. v. Cisco Sys., Inc., 329 F.3d 823, 836 (Fed. Cir.

2003)).

       The Fifth Circuit applies the public factors and private factors that are used to

determine forum non conveniens when deciding a 1404(a) transfer question. As we

noted in TS Tech, the private interest factors include "(1) the relative ease of access to

sources of proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical

problems that make a trial easy, expeditious and inexpensive." TS Tech, 551 F.3d at

1319 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public

interest factors include "(1) the administrative difficulties flowing from court congestion;

(2) the local interest in having localized interests decided at home; (3) the familiarity of

the forum with the law that will govern the case; and (4) the avoidance of unnecessary

problems of conflicts of laws [or in] the application of foreign law." TS Tech, 551 F.3d at

1319 (citing In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en banc)).

       Telular faces an extraordinary burden in this case.          First, the equities lie

considerably against granting mandamus. See United States v. Dern, 289 U.S. 352,

359 (1933) (“Although the remedy by mandamus is at law, its allowance is controlled by

equitable principles . . . and it may be refused for reasons comparable to those which

would lead a court of equity in the exercise of a sound discretion, to withhold its

protection of an undoubted legal right.”). Telular waited five months after the district

court’s ruling to file its petition, which weighs against the need for issuance of an

extraordinary writ. See United States v. Braasch, 542 F.2d 442 (7th Cir. 1976) (denying

mandamus for waiting five months after entry of underlying order to file petition for a




Misc. 899                                    3
writ); United States v. Olds, 426 F.2d 562 (3d Cir. 1970) (denying writ after three-month

delay); United States v. Carter, 270 F.2d 521 (9th Cir. 1959) (writ denied after a four-

month delay).

       Even if Telular had acted diligently, mandamus relief in § 1404(a) cases is only

permitted when the petitioner is able to demonstrate that the denial of transfer was a

“clear” abuse of discretion such that refusing transfer produced a “patently erroneous

result.” Volkswagen, 545 F.3d at 310. A suggestion that the district court abused its

discretion, which might warrant reversal on a direct appeal, is not a sufficient showing to

receive mandamus relief. Id.; see also Bankers Life & Cas. Co. v. Holland, 346 U.S.

379, 383 (1953) (“[I]t is established that the extraordinary writs cannot be used as

substitutes for appeals . . . even though hardship may result from delay and perhaps

unnecessary trial”). Unless it is clear that the facts and circumstances are without any

basis for a judgment of discretion, we will not proceed further in a mandamus petition to

examine the district court’s decision. Volkswagen, 545 F.3d at 317 n.7 (citing McGraw-

Edison Co. v. Van Pelt, 350 F.2d 361, 363 (8th Cir. 1965)). In other words, we will deny

a petition “[i]f the facts and circumstances are rationally capable of providing reasons for

what the district court has done.” Volkswagen, 545 F.3d at 317 n.7; see also In re

Cordis Corp., 769 F.2d 733, 737 (Fed. Cir. 1985) (noting that “if a rational and

substantial legal argument can be made in support of the rule in question, the case is

not appropriate for mandamus”).

       Telular argues that the only relationship between this case and the Eastern

District of Texas other than Gellman’s choice of venue is that a distributor installs

Telular’s cellular alarm security systems in homes in the venue and that those alarms




Misc. 899                                    4
are capable of transmitting radio waves through the venue to Telular’s message center

in Atlanta. We cannot agree with Telular, however, that this necessitates transfer. The

Eastern District of Texas may have no more of an interest in this case than any other

district in which Telular’s systems are ultimately installed. This alone, however, does

not mean that Telular’s alternative choice of venue, in this case the Northern District of

Illinois, is clearly more convenient. See Action Indus. v. U.S. Fidelity & Guar. Co., 358

F.3d 337, 340 (5th Cir. 2004) (“The determination of ‘convenience’ turns on a number of

public and private interest factors, none of which can be said to be of dispositive

weight.” (internal citation omitted)).

       Telular also mentions that a number of its own party witnesses and fact

witnesses residing in Chicago will be inconvenienced by testifying in Texas and that it is

inconvenient to transport its physical and documentary evidence (whether in electronic

or paper form) from Chicago to Texas. However, Gellman asserts that at least two of

Telular’s own witnesses reside in Atlanta, and any documents in the Atlanta office would

need to be transported to the court in Illinois if the case was transferred. Gellman, a

resident of Texas, also asserts that it would be far more inconvenient for him to try his

case in Illinois. Based on these circumstances, Telular has not shown that the district

court clearly abused its discretion in denying transfer.     The district court weighed

competing positions which were reasonably supported by the facts. This situation is in

stark contrast to the circumstances leading to the grants of mandamus in TS Tech and

Volskwagen, in which the facts overwhelmingly supported transfer. In such situations,

courts may be required to grant mandamus to correct an order that clearly exceeds the




Misc. 899                                   5
bounds of judicial discretion. Here, however, a rational legal argument exists in support

of the trial court’s ruling, and mandamus is inappropriate. Cordis, 769 F.2d at 737.

      Accordingly,

      IT IS ORDERED THAT:

      The petition for a writ of mandamus is denied.

                                                FOR THE COURT



      April 3, 2009                              /s/ Jan Horbaly
           Date                                 Jan Horbaly
                                                Clerk

cc:    James Philip Hanrath, Esq.
       Edward W. Goldstein, Esq.
       Clerk, United States District Court for the Eastern District of Texas, Marshall
Division

s19




Misc. 899                                   6